Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 	The prior art neither discloses nor suggests, in combination with the other limitations recited in independent claim 1,  including inter alia,  a retaining body for oval and/or round heating elements, having an outer part assembly and an inner part assembly having polygon profiles wherein the outer part assembly and/or the inner part assembly has/have a plurality of receptacles which are arranged distributed in the circumferential direction and in each of which a heating element is arranged wherein the inner part assembly and the outer part assembly are rotatable relative to one another and dimensioned such that polygon profiles are elastically deformed by a relative rotation between the inner part assembly and the outer part assembly such that, in the mounted state, a press fit is formed in the region of the heating elements by the induced mechanical tension.  It is noted that the closest prior art US Patent 9,661,688 to Mangold is assigned to the same applicant STEGO-HOLDING GMBH and teaches a similar configuration for flat heaters without explicitly teaching or reasonably suggesting the configuration for use with oval and/or round heaters.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776. The examiner can normally be reached M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOR S CAMPBELL/
Primary Examiner
Art Unit 3761



/THOR S CAMPBELL/              Primary Examiner, Art Unit 3761